Citation Nr: 1448618	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  02-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to June 1984.

This case has a lengthy procedural history.  In a May 2009 decision, the Board of Veterans' Appeals (Board) granted entitlement to service connection for degenerative disc disease of the lumbar spine status post fusion of L3-5, and for neurogenic bladder, finding that both disabilities were incurred in service.

This appeal arose from a January 2010 decision in which the RO in Jackson, Mississippi effectuated the Board's May 2009 decision, and granted service connection for degenerative disc disease of the lumbar spine status post fusion at L3-5 (rated 10 percent disabling) and neurogenic bladder (rated 40 percent disabling), each effective May 17, 2000.  The RO also granted service connection and a noncompensable rating for erectile dysfunction, and special monthly compensation based on loss of use of a creative organ, each effective October 27, 2009.  The Veteran filed a timely notice of disagreement with regard to the initial ratings, and contended that a TDIU was warranted.  A statement of the case was issued in October 2011 as to the issues of entitlement to higher ratings for degenerative disc disease of the lumbar spine, neurogenic bladder, and erectile dysfunction.  

A VA Form 9 (substantive appeal) was received from the Veteran's attorney in December 2011.  On this form, the attorney checked box 9B, and stated that the Veteran was only appealing these issues from the October 7, 2011 "SSOC" (which was actually a statement of the case):  "Lumbar rating," and "Failure to consider TDIU."  Hence, as the Veteran explicitly limited his appeal to these two issues, and has not submitted a timely substantive appeal with regard to the issues of entitlement to higher ratings for service-connected neurogenic bladder and erectile dysfunction, these other issues are not before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302. 

In a December 2011 rating decision, the RO granted service connection and a 70 percent rating for major depressive disorder with anxiety disorder not otherwise specified, and granted service connection and a 10 percent rating for tinnitus, each effective August 11, 2009.  Since the Veteran did not appeal the ratings or effective dates assigned in this decision, these issues are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

In an April 2012 rating decision, the RO granted entitlement to service connection for radiculopathy of the right leg associated with the lumbar spine disability (rated 60 percent disabling), and radiculopathy of the left leg associated with the lumbar spine disability (rated 20 percent disabling), each effective August 11, 2009.  Since the Veteran did not appeal the ratings or effective dates assigned in this decision, these issues are not in appellate status.  See Grantham, supra.  

With regard to the issue of entitlement to a TDIU, the Veteran's representative has repeatedly asserted that the Veteran's claim for a TDIU is part of his appeal for a higher initial rating for the lumbar spine disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  In a subsequent case, the Court found that because the claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim was part of the Veteran's initial application for benefits for that disability, not a part of a new claim for increased compensation.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

In a March 2013 rating decision, the RO denied entitlement to a TDIU during the period prior to August 11, 2009.  In its April 2012 and March 2013 rating decisions, the RO indicated that during the period since August 11, 2009, the issue of entitlement to a TDIU is moot, as the Veteran is already in receipt of a combined 100 percent schedular rating from that date.  In a May 2012 letter, the Veteran's representative stated that if a higher rating is granted for the low back disability on appeal, he could potentially be entitled to a TDIU at a much earlier date.  The Board finds that the issue of entitlement to a TDIU is on appeal, i.e. during the pendency of the Veteran's appeal for a higher initial rating for the lumbar spine disability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice, supra.  As the issue of entitlement to a TDIU is part and parcel of the appeal for a higher rating, the Board has jurisdiction of this claim.  Rice, supra.

In August 2014, the appellant's attorney submitted a motion for correction of the docket number in this case, pursuant to 38 C.F.R. § 20.900.  In an August 2014 letter, the Board advised the appellant that his appeal had been assigned the 2002 docket number as it appears on the title page of this decision, as the issue currently on appeal (entitlement to a higher rating for a low back disability) was considered a "downstream issue" arising out of a previously remanded claim.  See Vargas-Gonzales v. Principi, 15 Vet. App. 222 (2001).

The record before the Board consists of the paper claims file, and the electronic Virtual VA and VBMS folders.  Recent documents in the VBMS file suggest that the Veteran has filed other claims that are currently being processed by the RO.  These matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

FINDINGS OF FACT

1.  Effective August 11, 2009, service connection has been in effect for radiculopathy of the right leg associated with the lumbar spine disability (rated 60 percent disabling), and radiculopathy of the left leg associated with the lumbar spine disability (rated 20 percent disabling).

2.  Prior to August 11, 2009, the Veteran's lumbar spine disability produced impairment equivalent to pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm and neurological findings appropriate to the site of the diseased disc, and little intermittent relief.

3.  Since August 11, 2009, the chronic neurologic manifestations associated with the lumbar spine disability have been rated separately, and the other manifestations of the lumbar spine disability are:  functional range of motion that is better than 30 degrees of flexion, with no ankylosis or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

4.  As a result of this decision, the Veteran's combined service-connected disability rating was 80 percent prior to August 11, 2009, and 100 percent disabling from that date.

5.  According to the probative medical and other evidence of record, it is as likely as not that his service-connected disabilities prevented him from obtaining and retaining substantially gainful employment since the initial receipt of the claim for service connection for the lumbar spine disability and neurogenic bladder on May 17, 2000, until August 11, 2009.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, during the period prior to August 11, 2009, the criteria are met for a higher 60 percent schedular rating for the lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 4.3, 4.71a, Diagnostic Code 5293 (2002).

2.  During the period from August 11, 2009, the requirements are not met for an initial rating higher than 10 percent for the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2013); § 4.71a, Diagnostic Codes 5292, 5293 (2002); § 4.71a, Diagnostic Code 5293 (September 23, 2002); Esteban v. Brown, 6 Vet. App. 259 (1994).

3.  The criteria for a TDIU rating are met from May 17, 2000 to August 10, 2009. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, an April 2001 notice letter was sent to the Veteran regarding his initial service connection claim, prior to the January 2010 rating decision on appeal.  A notice letter was sent to him in July 2010 with regard to his TDIU claim.  With respect to the claim for a higher initial rating for a lumbar spine disability, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And this has been done; the appellant has received an SOC and supplemental statements of the case, discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial ratings for the service-connected lumbar spine disability.  

He has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, VA outpatient treatment records, records from the Social Security Administration, and arranged for multiple VA compensation examinations.  The Veteran and his representative have submitted voluminous and duplicative written arguments and medical records.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2013).  Here, the most recent VA compensation examination for this condition was conducted in 2013.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA examinations are adequate as they provide the information needed to properly rate his lumbar spine disability and to adjudicate his TDIU claim.  38 C.F.R. §§ 3.327(a), 4.2.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board concludes that the appellant was afforded adequate examinations. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the Board discuss in exhaustive detail each and every piece of evidence submitted by the appellant or obtained on his behalf. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Higher Ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2013).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his claim for service connection for a lumbar spine disability on May 17, 2000.  The RO has rated the Veteran's service-connected degenerative disc disease of the lumbar spine, status post fusion at L3-5, as 10 percent disabling throughout the rating period on appeal, i.e., since the date of service connection, May 17, 2000.  The RO has assigned this rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  The Veteran contends that his lumbar spine disability is more disabling than currently evaluated.

As a preliminary matter, the Board notes that during the pendency of this appeal, the regulations for rating disabilities of the spine were revised twice.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome (IVDS) (Diagnostic Code 5293).  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2013).  The revised provisions of Diagnostic Code 5293 were redesignated as Diagnostic Code 5243 for IVDS, effective September 26, 2003, and the criteria were placed under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), but the rating criteria remained the same.  38 C.F.R. § 4.71a; see also 68 Fed. Reg. 51,454-51,456 (Aug. 27, 2003).

Because the Veteran has appealed the initial rating assigned for his lumbar spine disability effective from the date of service connection (May 17, 2000), the rating period on appeal extends from that date to the present.  Thus, VA is required to consider the claim in light of both the former and revised schedular criteria in order to determine whether a higher rating is warranted for that disability.  

When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The old rating criteria may be applied throughout the period of the appeal, if they are more favorable to him.  The new rating criteria, however, may be applied only prospectively from the effective date of the change forward, unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 7-03; VAOPGCPREC 3-00.

In the October 2011 statement of the case concerning this low back claim, the RO has informed the Veteran of the old and new versions of the applicable rating criteria and considered his claim under both the former and revised standards.  Thus, the Board may do likewise without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

The old rating criteria in effect prior to September 23, 2002 evaluated low back disabilities under either Diagnostic Code 5292 based on the extent of limitation of motion in the lumbar spine, Diagnostic Code 5293 for IVDS, or Diagnostic Code 5295 for lumbosacral strain.

Under the old criteria, in effect prior to September 26, 2003, limitation of motion of the lumbar spine is rated 10 percent when slight, 20 percent when moderate, and 40 percent when severe.  38 C.F.R. § 4.71a, Code 5292 (2002). 

Under the old criteria, lumbosacral strain with characteristic pain on motion is rated 10 percent disabling, and a 20 percent rating is assigned when there is muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  Severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 percent rating is the maximum schedular evaluation available under Codes 5292 and 5295.

Under the old criteria prior to September 23, 2002, intervertebral disc syndrome (IVDS) is rated 10 percent disabling when mild, 20 percent when moderate, with recurring attacks, and 40 percent when severe, with recurring attacks and intermittent relief.  A 60 percent rating requires pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the new criteria of Code 5293, effective September 23, 2002, and the new criteria of Code 5243, effective September 26, 2003, IVDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

When rating based on incapacitating episodes, a 10 percent rating is assigned where the evidence demonstrates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the last 12 months.  A 20 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

As pertinent to this case, under the revised spine rating criteria effective September 26, 2003, under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Under the new criteria, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2) (2013).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.

Turning to the evidence of record.  A November 1998 history and physical from Dr. M. reflects that the Veteran was seen for excruciating back pain in July 1998 after wrestling with a large tree and a garage door.  The pertinent diagnostic assessment was probable neurogenic bladder and ruptured disc July 1998.  On private physical examination by Dr. P. in February 1999, the lumbar examination was abnormal.  He was able to touch his toes, there was mild right paraspinous muscle spasm, no list, and he could walk on his heels and toes unaided.  The Veteran complained of mild low back pain which radiated into his right foot, and had increased pain on motion.

Private medical records from Dr. A., a neurologist, dated in April and May 1999 reflect that the Veteran was diagnosed with lumbar spine degenerative joint disease/lumbar radiculopathy, back pain, leg pain and numbness.  

In an April 1999 letter to a physician, the Veteran, himself a psychiatrist and an M.D., diagnosed himself with herniated lumbar discs, especially L4-5, suspect L3-4 and L5-S1 with radiculopathy pattern of reflex and sensory loss in the right lower extremity to include front and heel numb and painful as well as loss of quadriceps reflex.  He also diagnosed osteoarthritis of the lumbosacral spine.

A May 1999 magnetic resonance imaging (MRI) scan of the lumbar spine showed degenerative disc disease at the L4-5 level, with a central disc protrusion, and a bulging disc at L3-4.  A May 1999 private electrodiagnostic nerve study showed chronic moderate right lumbosacral polyradiculopathy, most significant at L5.  

A December 1999 VA neurosurgery note reflects a diagnosis of low back pain with bilateral lower extremity radicular symptoms with a questionable element of neurogenic claudication although there was no significant spinal stenosis.

In February 2000, the Veteran underwent excision of a herniated disc, anterior decompression of the lumbar interspace at L3-4 and L4-5, and arthrodesis of L3-4 and L4-5.  The postoperative diagnosis was lumbar herniated nucleus pulposus at L3-4 and L4-5, lumbar spinal stenosis at L3-4 and L4-5, spinal claudication and cord bladder.

The Veteran filed his original claim for service connection for a lumbar spine disability on May 17, 2000.

In a July 2000 note, a private physician, Dr. A., stated that he treated the Veteran for lumbar degenerative joint disease and lumbar radiculopathy with back and leg pain.

On VA genitourinary examination in September 2000, the examiner diagnosed impaired bladder contractility with diffuse instability secondary to neurological etiology, i.e., damage to the lower spinal nerves, and lumbar spine instability requiring spinal fusion.  The examiner noted that the spinal fusion had stabilized his lower extremity weakness.

In May 2001, Dr. P. indicated that the Veteran had recently been injured in a motor vehicle accident.  On examination, there was 30 to 40 percent loss of lumbar motion with forward flexion and extension and moderate paralumbar muscle spasm.  He had tenderness throughout the lumbar spine.  Deep tendon reflexes in the lower extremities were 2+ and equal bilaterally, there was good motor strength, calf size was equal, and a sensory examination was abnormal to light touch in the S1 dermatome on the right.  The pertinent diagnoses were lumbar strain and lumbar syndrome.   

On private physical examination in September 2001, Dr. P. indicated that the Veteran had lumbar pain with spasm and limited motion; the diagnosis was lumbosacral neuritis.  A March 2002 note from Dr. P. reflects that an electromyography (EMG) study suggested a combination problem with mechanical radiculitis and polyneuropathy.  On physical examination there were marked mechanical signs in the lumbar spine, with muscle spasm and tenderness in the lumbar paravertebral muscles.  There was limited motion and pain on the extremes of motion.  Straight leg raising tests were positive bilaterally.  A neurological examination showed first sacral nerve radiculitis, decreased Achilles reflex, and weakness in the peroneal nerves.  In June 2002, he diagnosed lumbar disc displacement and lumbar neuritis.

In May 2002, Dr. A. indicated that the Veteran had a history of lumbar degenerative joint disease and lumbar radiculopathy, and continued to have low back pain and neurogenic bladder.

At an RO hearing in September 2003, the Veteran testified that he had severe back pain and radiculopathy down his right leg.

Private medical records dated in 2004 from Dr. W. reflect that the Veteran was seen for back pain.  On examination, he had moderate loss of motion of the spine in forward flexion and extension, and spasm.  There was an absence of tilt and scoliosis, patella and Achilles reflex were equal and active bilaterally, and there was good motor strength of the right and left lower extremities, with a normal sensory examination.  Dr. W. opined that the Veteran had a permanent work impairment of 10 to 15 percent in the lumbar spine, and he could perform light work.

On VA spine compensation examination in January 2006, the Veteran complained of severe low back pain radiating down into his right lower extremity.  Range of motion of the lumbar spine was as follows:  forward flexion to 60 degrees, extension to 8 degrees, left lateral bending to 11 degrees, right lateral bending to 12 degrees, and left and right lateral rotation to 40 degrees.  There was no pain on motion, and range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive range of motion testing.  There was no objective evidence of painful motion, spasms, weakness or tenderness in the lumbar spine.  There was a positive straight leg raise, or Lasegue sign, on the right with radiation of pain down the lateral aspect of the foot.  The pertinent diagnostic assessment was bilateral lower extremity radiculopathy and back pain, and status post anterior fusion without instrumentation of L3-4 and L4-5.  An X-ray study showed mild left convex scoliosis with degenerative changes of the lower lumbar spine, and fusion of L3-5.

Although the Veteran's representative stated, in the July 2010 notice of disagreement, that the January 2006 VA examination showed forward flexion of the lumbar spine limited to 20 degrees, this is inaccurate.  It appears that the representative was reading the portion of the examination relating to the cervical spine.

On VA neurological examination in January 2006, the examiner indicated that the Veteran had a history of a herniated disc with surgical fusion, and had residual right S1 sensory loss, but his overall neurological examination was benign and he appeared to be free of back pain.  However, the Veteran reported that he had severe low back pain radiating down into his right leg, primarily at night.

On VA spine compensation examination in November 2009, the Veteran complained of low back pain with pain down both of his legs.  He reported frequent flare-ups, and said that he had severe limitations getting around his house, and sleep impairment due to back pain and his neurogenic bladder.  On examination, range of motion was from 10 to 90 degrees.  The examiner indicated that he was limited in extension, and stood in a posture in which he was flexed to about 10 to 15 degrees.  His extension was limited by about 5 to 10 degrees, and he could not stand up straight.  There was pain on extension.  Right and left lateral bending were from 0 to 30 degrees, with pain on the right, and rotation was from 0 to 30 degrees, with pain on the right.  The diagnoses were lumbar degenerative disease with facet hypertrophy and disc space narrowing at L2-3, and degenerative disc disease status post L3-5 fusion.  The examiner noted that the Veteran reported severe pain and severe limitation of motion and function.  He indicated that the Veteran had no incapacitating episodes in the last 12 months in which he was ordered to be on bed rest or hospitalized for pain control.

On VA examination in August 2010, range of motion was as follows:  forward flexion from 0 to 75 degrees, extension from 0 to 5 degrees, left and right lateral flexion to 25 degrees, left lateral rotation was to 30 degrees, and right lateral rotation was to 25 degrees.  The examiner indicated that all motions were non-painful.  There was no evidence of spasm, weakness, atrophy or guarding, and gait was normal.  There was reduced strength in the legs, and there was a 1+ reflex at L4 and S1.  The diagnostic assessment was status post L3-L5 lumbar fusion with severe degenerative arthritis at L3-4, L4-5 and L5-S1 lumbar spine.

In January 2011, Dr. B. indicated that a January 2011 MRI scan of the lumbosacral spine showed right L2 and left L5 nerve contact, and that the Veteran's symptoms were predominantly right-sided.

On VA neurological examination in October 2011, the Veteran had absent reflexes of the lower extremities, and reduced sensation, but muscle strength and tone were normal without atrophy.  The diagnosis was neurogenic bladder secondary to severe degenerative disc disease of the lumbosacral spine.

By a letter dated in February 2012, a private physician, Dr. T., indicated that over the past year, the Veteran had at least 4-6 weeks of down time in bed where he had increased pain and disability, and had been receiving epidural shots for control of his sciatic neuropathy pain in the right leg.  He indicated that the Veteran had "extremely limited" range of motion of the back in extension, lateral flexion and rotation.  He did not indicate range of motion in degrees.

Radiculopathy was diagnosed on VA examination in February 2012, with onset in 1998, with symptoms in both legs noted on examination.  The diagnosis was bilateral lumbar radiculopathy, severe on the right and moderate on the left.  The examiner opined that the radiculopathy was at least as likely as not due to his spine condition in view of the MRI findings shown in January 2011.

On VA spine examination in March 2013, the examiner diagnosed IVDS.  Range of motion of the lumbar spine was as follows:  forward flexion to 80 degrees, with pain at 80 degrees, extension to 20 degrees, with pain at 20 degrees, and right and left lateral flexion and rotation to 30 degrees.  There was localized tenderness to palpation, and no guarding or muscle spasm.  Muscle strength was slightly reduced in the lower extremities (4/5), but there was no atrophy.  Deep tendon reflexes and sensation were normal.  Straight leg raising tests were negative.  There was pain, paresthesias and numbness of the lower extremities, and the sciatic nerve was involved.  The examiner indicated that the Veteran had no incapacitating episodes over the past 12 months due to IVDS.  The examiner indicated that there was documented arthritis of the thoracolumbar spine, and no vertebral fracture.

On neurology examination in April 2013, the examiner indicated that the sciatic nerve was normal bilaterally, but there was incomplete paralysis of the external popliteal (common peroneal) nerve, which was moderate on the right and mild on the left.  Other nerves in the lower extremities were normal.  The examiner noted that the Veteran reported severe pain that was aggravated by prolonged sitting or standing.  The examiner opined that he would be limited in performing certain types of employment (physical), but would be able to perform sedentary work.

After a review of all of the evidence of record, and resolving reasonable doubt regarding the degree of disability in favor of the Veteran (see 38 C.F.R. § 4.3), the Board finds that during the period prior to August 11, 2009, the old rating criteria in effect prior to September 2002 are more favorable to the Veteran, and that throughout this entire period, the Veteran had pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm and neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  Although some of the medical evidence is conflicting as to the degree of neuropathy demonstrated, the weight of the evidence shows that he has had degenerative disc disease with radiculopathy throughout the rating period on appeal.  Thus, a higher 60 percent rating is warranted for the service-connected lumbar spine disability during the period prior to August 11, 2009.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5293 (2002).

During the period prior to August 11, 2009, an even higher rating in excess of 60 percent is not warranted under the old rating criteria of Diagnostic Code 5292 or 5295, as the maximum rating under these codes is 40 percent.  Finally, under the old rating criteria, Diagnostic Codes 5285 and 5286 provide for higher ratings, but as the evidence does not reflect residuals of a fractured vertebra with cord involvement, bedridden, or requiring leg braces, or complete bony fixation (ankylosis) of the spine at an unfavorable angle, these codes are inapplicable. 

Prior to August 11, 2009, considering this disability under the revised rating criteria of Diagnostic Code 5293 (September 23, 2002) or Diagnostic Code 5243 (September 26, 2003), during the period from those dates, an even higher rating is not shown under these codes, as the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months.

As noted above, since August 11, 2009, the RO has assigned a combined 70 percent rating for the service-connected lumbar spine disability and related radiculopathy of the lower extremities (10 percent for the lumbar spine disability, 60 percent for the right lower extremity, and 20 percent for the left lower extremity).  See 38 C.F.R. § 4.25.

The current ratings for neurological abnormalities of the lumbar spine (radiculopathy of the bilateral legs associated with the lumbar spine disability, and neurogenic bladder) are not before the Board, and the newly assigned 60 percent rating for the lumbar spine disability (prior to August 11, 2009) under the old criteria of Diagnostic Code 5293 contemplates sciatic neuropathy.  Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2013).  Thus, since August 11, 2009, the Veteran's lumbar spine disability will not be rated under the old criteria of Diagnostic Code 5293 (2002), as this would contravene VA's rule against pyramiding (as it would rate the lumbar radiculopathy twice), and the current combined 70 percent rating assigned by the RO is the greater benefit.  

Since August 11, 2009, a rating in excess of 10 percent is not demonstrated for the service-connected lumbar spine disability, as the weight of the evidence of record does not show incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months (as defined by the regulation), or forward flexion of the thoracolumbar spine that is greater than 30 degrees but less than 60 degrees, even with consideration of the additional DeLuca factors.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's low back disability are fully contemplated by the schedular rating criteria and considerations of functional loss and pain are addressed by the applicable case law.  Specifically, the analysis and rating codes address incapacitating episodes, loss of range of motion, and pain.  In this regard, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected conditions that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, the rating schedule is adequate to evaluate his disability picture and extraschedular referral is not warranted here.

TDIU

In his initial May 17, 2000 claim, the Veteran said he last worked on July 8, 1998 and was totally unable to work.  In an April 1999 letter to another physician and in multiple subsequent statements, both the Veteran and his representative have contended that he is unable to work due to his service-connected disabilities of the lumbar spine and bladder.

Once the Veteran submitted evidence of disability on account of his lumbar spine disability and neurogenic bladder in May 2000 and additionally submitted evidence of unemployability as a consequence of same, it was incumbent upon VA to also consider his potential entitlement to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As clarified in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability as part of an initial adjudication of a claim or as part of a claim for increased compensation.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16(a).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19. 

Even if the ratings for a Veteran's disabilities fail to meet the above criteria under 38 C.F.R. § 4.16(a), the Veteran's disabilities may be considered under subjective criteria. If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating also may be assigned on the basis of a showing of unemployability, alone.  38 C.F.R. § 4.16(b). So even if the Veteran does not meet the threshold minimum percentage standards set forth in § 4.16(a), extra-schedular consideration is to be given.  Id. 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the U. S. Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As a result of this decision, prior to August 11, 2009, the Veteran's service-connected disabilities were a lumbar spine disability (60 percent disabling), neurogenic bladder (40 percent disabling), bilateral hearing loss (0 percent disabling), dermatophytosis (0 percent disabling), and a scar (0 percent disabling).  His combined service-connected disability rating was 80 percent.  Thus, during the period prior to August 11, 2009, he met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  (And since that date, he already has a 100 percent schedular combined rating.)

The evidence reflects that the Veteran previously worked as a psychiatrist, and has a medical degree.

Throughout the rating period on appeal, several physicians have opined that the Veteran is unable to work due to his service-connected lumbar spine disability and neurogenic bladder.  See August 1999 letter from Dr. M., January 2000 note from Dr. P., and June 2002 note from Dr. P.  In June 2002, Dr. P. opined that the Veteran was totally and permanently disabled, as a result of a lumbar disc injury with a cord bladder.  In an August 2000 note, Dr. G. stated that the Veteran was clearly disabled due to depression and his neurological disabilities.

The SSA has awarded the Veteran disability benefits based on a back disability, finding that he became disabled in July 1998.

In April 1999 letters to the Louisiana State Board of Medical Examiners, the Veteran said he retired from the practice of medicine because of severe back problems with complications.

On VA examination in August 2010, the examiner indicated that the Veteran's service-connected skin disorder, appendectomy scar, and erectile dysfunction had no effect on his employment, per the Veteran's own report.  The examiner indicated that the service-connected neurogenic bladder resulted in incontinence and increased urgency.  The Veteran reported that he had not worked since 1998 primarily due to his back problems and associated neurogenic bladder.

By a letter dated in August 2010, Dr. T. stated that he had treated the Veteran since 2006, and opined that the Veteran had been unable to maintain a gainful psychiatric medical practice since July 1998 due to his physical and mental disabilities.  A similar opinion was provided by Dr. F. in an August 2010 letter, but he related this inability solely to the service-connected lumbar spine disability and neurogenic bladder.  Similar opinions were provided by other physicians.  See letters dated in June 2009 by Dr. H., in July 2010 by Dr. B., in September 2010 by Dr. W., and in February 2012 by Dr. T.  

In August and November 2010, the Veteran submitted VA Forms 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), stating that he had been unable to work since July 1998 due to his service-connected lumbar spine disability and neurogenic bladder.

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Throughout the rating period on appeal, the evidence suggests that the Veteran's service-connected disabilities in combination are of a nature and severity as to preclude the work for which he is qualified by reason of past education and work experience.  The record shows that the Veteran is currently unemployed.  The record shows that his lumbar spine disability, neurogenic bladder, and radiculopathy together play a major role in his ability to secure and maintain gainful employment, and that they significantly affect his ability to perform work.  One reasonable interpretation of the evidence is that his service-connected disabilities alone are of a nature and severity to prevent the Veteran from maintaining gainful employment throughout the rating period on appeal.  With application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board holds that such is the case.  Accordingly, the criteria for a TDIU rating are met as of May 17, 2000, and this benefit is granted as of that date.

The Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation. 

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. Here, to also award a separate TDIU rating in addition to the schedular 100 percent rating since August 11, 2009 based on the Veteran's combined service-connected disabilities would result in duplicate counting of the disabilities.

As the Veteran is already in receipt of a combined 100 percent schedular rating from August 11, 2009, the issue of entitlement to a TDIU for the period from that date is moot.  See Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  While VA has a duty to maximize a claimant's benefits, the Veteran is already in receipt of the maximum benefits available for that period.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Therefore, a claim for TDIU for the period from August 11, 2009, is moot.


ORDER

Entitlement to an initial 60 percent disability rating for lumbar spine disability is granted from May 17, 2000 to August 11, 2009, subject to the law and regulations governing the payment of monetary benefits.

A TDIU rating is granted from May 17, 2000 to August 10, 2009, subject to the laws and regulations governing monetary awards.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


